959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL BY-PRODUCTS, INC., Plaintiff-Appellant,v.Miles POPE;  Glenna M. Harris;  Cebern D. Harris, IV;Geraldine B. Harris;  Eleanor Harris;  Anne L. Pickens;Mila Q. Pope;  Mason G. Pope;  Geraldine Marie Pope;  B.L.Skaggs, P.S.C.;  Dr. B.L. Skaggs;  Dr. Ralph C. Giles, Jr.and the Shell Chemical Company, a Division of the Shell OilCompany, Defendants-Appellees,The University of Kentucky Livestock Disease and DiagnosticCenter;  Unknown Employees and Agents of theUniversity of Kentucky Livestock DiseaseDiagnostic Center and Dr. DonLabore, Defendants.
No. 91-5665.
United States Court of Appeals, Sixth Circuit.
April 6, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge*.

ORDER

2
Miles Pope raised cattle on a farm in Kentucky.   In 1985 approximately forty of Pope's cows died from then unknown causes.   The carcasses were examined by Dr. Skaggs, a local veterinarian, and then by Dr. Giles of the University of Kentucky Livestock Disease Diagnostic Center.   The University examined three carcasses, and all forty were eventually taken by National By-Products, Inc.  ("National").  National rendered the carcasses and processed them into animal food.   The carcasses turned out to be contaminated with chlorinated hydrocarbon, and National subsequently became liable for damages to distributors and purchasers of its animal food.   It was determined that the cows were poisoned by ingesting aldrin, a pesticide manufactured by Shell Chemical Co.  ("Shell").  National then brought suit against Pope, Dr. Giles, Dr. Skaggs, and Shell.   The district court granted summary judgment in favor of Shell and Dr. Skaggs.   At trial, the district court granted a directed verdict against the remaining defendants.   For the reasons stated in its order of June 26, 1990, we affirm the district court's grant of summary judgment in favor of Dr. Skaggs.


3
For the reasons stated in its opinion and order of March 8, 1991, we affirm the district court's grant of summary judgment in favor of Shell.   For the reasons stated in its order of April 19, 1991, we affirm the district court's grant of a directed verdict in favor of the remaining defendants.



*
 The Honorable James P. Churchill, United States Senior District Judge for the Eastern District of Michigan, sitting by designation